Citation Nr: 0330407	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-00 156A'	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for a low back disorder.

Entitlement to service connection for a left knee disorder.

Entitlement to service connection for acne vulgaris.

Entitlement to service connection for allergic rhinitis with 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1991 to June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO).  That decision denied service 
connection for a low back disorder, a left knee disorder, 
acne vulgaris and allergic rhinitis with sinusitis.

The Board has concluded that further development is required 
with regard to the issues of entitlement to service 
connection for a left knee disorder and acne vulgaris.  
Accordingly, these issues are the subjects of a remand 
following this decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues of 
entitlement to service connection for a low back disorder and 
allergic rhinitis with sinusitis has been obtained, and the 
VA has satisfied the duty to notify the veteran of the law 
and regulations applicable to the claims, the evidence 
necessary to substantiate the claims, and what evidence was 
to be provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The evidence reasonably shows that the veteran's low back 
disorder had its origins in service.

3.  The evidence reasonably shows that the veteran's allergic 
rhinitis with sinusitis had its origins in service.


CONCLUSIONS OF LAW

1.  A low back disorder was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  Allergic rhinitis with sinusitis was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims for 
entitlement to service connection for a low back disorder and 
allergic rhinitis with sinusitis, and no further assistance 
is required in order to comply with the VA's statutory duty 
to assist him with the development of facts pertinent to 
these claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination to assess the nature 
and etiology of his disorders.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date with regard to these claims.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a February 2001 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefits sought on appeal 
will be discussed in further detail below, in conjunction 
with the discussion of the specific facts of this case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for a Low Back Disorder

Factual Background

Service medical records indicate that the veteran reported 
falling on his back after flipping over the side of a truck.  
Muscle spasms and decreased range of motion were noted.  The 
diagnosis was lower back muscle spasm.  The veteran was 
assigned to limited duty for three days.  A November 1998 
treatment record stated that the veteran was referred to a 
chiropractor for lower back pain.  An April 1999 service 
medical record noted that the veteran complained of increased 
pain and intermittent numbness.  The diagnosis was lower back 
pain.  A treatment record dated later in April 1999 
documented continued complaints of lower back pain.  The 
diagnosis was lower back pain.  A June 1999 service medical 
record indicated that the veteran still complained of pain 
and discomfort.  The diagnosis was lumbar sprain/strain.

An October 1999 VA examination report noted that the veteran 
continued to complain of pain in his low back.  The examiner 
noted that the x-rays of the veteran's lumbar spine were 
normal.  The veteran was diagnosed with low back pain.  There 
is no indication in the VA examination report that the 
examiner reviewed the veteran's claims file.

A February 2000 VA treatment note indicated that the veteran 
complained of low back pain.  A previous history of 
intermittent low back pain was noted.  The diagnosis was 
acute lumbar strain, without radiculopathy.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of service 
connection for a low back disorder.  The United States Court 
of Appeals for Veterans Claims (Court) has held that in order 
to establish service connection, there must be evidence of 
both a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of lumbar 
strain.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A. 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Service 
medical records indicate that the onset of low back pain 
occurred in October 1998, after the veteran reported falling 
onto his back from a truck.  Service medical records note 
that the veteran continued to complain of low back pain and 
was diagnosed with lumbar sprain/strain in June 1999.  Post-
service treatment records reflect treatment for an acute 
lumbar strain in February 2000, within a relatively short 
time after the veteran separated from service.  The Board is 
aware that the October 1999 VA examiner noted that the 
veteran's x-rays were normal and diagnosed the veteran with 
history of low back pain.  However, there is no indication 
that the examiner reviewed the veteran's claims file that 
documents multiple complaints of low back pain, after an 
initial injury in service, and an in service diagnosis of 
lumbar sprain/strain.  The Board finds that the evidence, 
when viewed in its totality, to include the February 2000 VA 
treatment record documenting a current diagnosis of lumbar 
strain, can be reasonably interpreted as documenting a 
chronic low back strain that had its onset during service.  
Accordingly, service connection for a low back disorder is 
granted.

III.  Service Connection for Allergic Rhinitis with Sinusitis

Factual Background

Service medical records indicate that the veteran was treated 
for complaints of a scratchy throat, nasal congestion and 
headaches in June 1994.  The diagnosis was upper respiratory 
infection.  The physician made a note indicating the 
possibility that the veteran also had sinusitis.  A service 
medical record dated later in June 1994 noted a diagnosis of 
sinusitis.  An April 1999 treatment record noted that the 
veteran complained of a runny nose.  The diagnosis was upper 
respiratory infection versus allergies.  A May 1999 service 
medical record noted a diagnosis of sinusitis.

An October 1999 VA examination report noted that the veteran 
reported that he was treated for sinusitis during service 
with inhalers and occasional antibiotics.  He indicated that 
he was doing better since service, although he still had 
occasional sinus congestion.  The examiner stated that the 
veteran had a "significant history of allergic rhinitis with 
secondary sinusitis" that was "quiescent" at that time 
because the veteran was not exposed to the same environmental 
material as he had been during service.

Analysis

In this instance, it is clear from the service medical 
records that the veteran was treated multiple times for, and 
diagnosed with sinusitis.  The question before the Board is 
whether the veteran has a current disability related to such 
treatment that may be service connected.  The October 1999 VA 
examination report language is somewhat equivocal as to the 
veteran's current disability.  The examiner refers to a 
"significant history of allergic rhinitis with secondary 
sinusitis."  He then indicates that such disorder is now 
"quiescent" due to lack of exposure to the same 
environmental material, as he had been exposed to during 
service.  The overall effect of these comments is being taken 
to mean that the veteran has a disability appropriately 
characterized as allergic rhinitis/sinusitis, although it may 
not have been symptomatic on recent examination.  Service 
connection is, therefore, currently being granted, with the 
question of the appropriate rating to be assigned being a 
separate matter not subject to Board review at this time.

ORDER

Entitlement to service connection for a low back disorder is 
granted.

Entitlement to service connection for allergic rhinitis with 
sinusitis is granted.


REMAND

With regard to the claim for entitlement to service 
connection for the left knee, the service medical records 
note that the veteran was treated for left knee pain in 
November 1998.  The diagnosis was rule out meniscal tear of 
the left knee, and the veteran was referred for an MRI of the 
left knee.  After reviewing the medical records, the Board 
cannot find any indication that such an MRI was performed.  
In addition, while the October 1999 VA examiner diagnosed the 
veteran with left knee discomfort and noted that the x-rays 
of the left knee were normal, the October 1999 x-ray report 
noted possible narrowing of the medial compartment joint 
space.  Accordingly, the Board finds that a VA examination is 
necessary to clarify any current diagnosis with regard to a 
left knee disability.

Service medical records indicate that the veteran was treated 
in January 1995 for acne vulgaris.  A July 1997 service 
medical record noted that the veteran continued to receive 
treatment for acne vulgaris.  A review of the claims folder 
indicates that the veteran has not yet been afforded a VA 
examination to determine whether he has a current disability, 
although VA treatment records associated with the file 
indicate that the veteran was seeking a dermatology referral 
in order to continue to get prescriptions for tetracycline 
and Retin-A.  The October 1999 general medical examination 
did not address the veteran's complaints of acne.  
Accordingly, the claim must be remanded to determine whether 
the veteran has a current disability for which service 
connection may be granted.

Accordingly, the claims are REMANDED for the following:


1.  The veteran should be afforded a VA 
examination to address the nature and 
etiology of any current left knee 
disorder.  The claims folder and a copy 
of this remand should be made available 
to the examiner for review.  All 
appropriate diagnostic tests should be 
performed.  The examiner is asked to 
comment on the October 1999 VA 
examination report, which noted possible 
medial compartment joint space narrowing.  
Specifically, the examiner is asked to 
note whether such a finding denotes an 
element of "disability."  In addition, 
the examiner should offer an opinion as 
to whether it is as likely as not that 
any currently diagnosed left knee 
disorder had its origins in service.

2.  The veteran should be afforded a VA 
examination to address the nature and 
etiology of any current skin disorder.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review.  The examiner is 
asked to offer an opinion as to whether 
it is as likely as not that any currently 
diagnosed skin disorder had its origins 
in service.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefits sought on 
appeal, for which a notice of 
disagreement has been filed, remain 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



